DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious independent claims 1, 9, and 10 as arranged, specifically “a scan controller to control beam scanning performed by the planar antenna and to adjust excitation phases of the plurality of antenna elements in accordance with a signal level of a reception signal generated from the radio wave received from the target during performance of the beam scanning, thereby directing a beam from the planar antenna toward the target, wherein the scan controller limits a range of the beam scanning to a range within which no grating lobe occurs, the range within which no grating lobe occurs being determined in accordance with a spacing between the plurality of antenna elements.” 
Prior art Diamond et al. (U.S. Patent Application No. 202002592500) teaches a planar antenna (152 and 154) including a plurality of antenna elements ([0142]) and configured to transmit and receive a radio wave to and from a target (see Fig. 4A); an attitude controller (300 and 356) attached to the planar antenna and configured to control an attitude of the planar antenna mechanically (see Fig. 3A); an antenna controller (antenna control unit, [0144])  to control the attitude controller such that the planar antenna points in a predetermined direction with respect to the target ([0144]), but does not teach further details regarding the scan controller. The above limitations would not have been obvious to add to the prior art as it would have unpredictable effects on the performance of the antenna.
The rest of the claims are allowable based on their dependence from the above claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 1-4 and 7-10 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896